Citation Nr: 1128908	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and ischemic heart disease.

2.  Entitlement to a bilateral knee disorder.  

3.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to April 1967.

This matter is on appeal from decisions in June 2007 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  

In this case, the Veteran served in the Marine Corps from August 1964 to April 1967, which also included service in the Republic of Vietnam from November 1965 to November 1966.  He is currently service-connected for ischemic heart disease (60 percent disabling), an acquired psychiatric disorder (30 percent), diabetes mellitus, type 2 (20 percent), diabetic retinopathy of the left eye (20 percent), and a post-operative scar on his chest (0 percent).  His total disability rating is currently 80 percent.  

In January 2007, he filed claims for entitlement to service connection for hypertension and a bilateral knee disorder.  Both claims were denied in June 2007 and appealed to the Board.  However, the Board determines that further development is necessary prior to their adjudication.  

First, regarding the Veteran's bilateral knee claim, X-rays in December 2006 revealed severe destructive arthritis in the medial compartments of both knees.  He has consistently asserted, for example in January 2007, that he hurt his knees after jumping out of a helicopter that was over 10 feet off the ground while serving in Vietnam.  In the June 2007 RO decision, this claim was denied at least partially on the basis that a disorder in either knee was not observed while in service.  Indeed, the Veteran does not appear to dispute this, as he stated in January 2007 that he was treated in the field.  

However, the Board notes that that when a Veteran has engaged in combat with the enemy while in active service during a period of war, VA shall accept as sufficient proof of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002)

Here, the Veteran's DD-214 does not indicate that he was in receipt of the Combat Action Ribbon, nor does did he receive any personal decorations such as a Purple Heart Medal or a Bronze Star Medal.  However, his personnel records to indicate that he served as a rifleman in an infantry battalion that participated in a number of offensives against hostile forces.  

It is true that 38 U.S.C.A. § 1154(b) applies only to those veterans who engaged in combat, as opposed to those who merely serving in a general "combat area" or "combat zone."  See VAOPGCPREC 12-99.  However, it should be noted that rendering an earlier decision in June 2007, the RO accepted the Veteran's assertion of being combat.  Given that the fact that VA has conceded combat participation in the past, however peripheral, it would be inconsistent to now conclude that he is not entitled to the presumptions of 38 U.S.C.A. § 1154(b).  


However, accepting the Veteran's assertion that he injured his knees in Vietnam is not proof that his current bilateral knee disorder is related to that incident.  See Gregory v. Brown, 8 Vet. App. 563 (1996).  Nevertheless, his assertions, in conjunction with his current diagnosis, is sufficient to warrant referring this claim to a VA examiner for a medical opinion as to whether the evidence indicates that his current knee disorder is related to his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Next, regarding the Veteran's claim of hypertension, this claim was also denied by the RO in June 2007 on the basis that hypertension was not shown in service or within one year of service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  However, in his September 2007 Notice of Disagreement, the Veteran also asserted that his hypertension was related to his service-connected diabetes mellitus.  In the June 2008 Statement of the Case (SOC), the RO denied service connection on a secondary basis due to the lack of any treatment for nephropathy and the lack of any other competent evidence.  The RO's conclusion that the lack of nephropathy precludes a relationship between hypertension and diabetes, however, accurate it may or not be, is based on its own findings, rather than on competent evidence such as a medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).  Therefore, an opinion is warranted for this issue as well.  

Additionally, as this issue requires a VA examiner's opinion, an opinion is also warranted as to whether the Veteran's hypertension is due to his now service-connected ischemic heart disease.  While both of these disorders may both be present, and indeed sometimes related, the Board is unable to presume such a relationship.  Indeed, VA has in other areas specifically indicated that the two are discrete entities.  See, e.g., 38 C.F.R. § 3.309(e), Note 3 (2010) ("For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.")  

Next, in addition to the opinions that are necessary to adjudicate the above claims, some procedural development is also necessary.  Specifically, the January 2007 notice letter did not inform the Veteran as what evidence is necessary to establish service connection as secondary to a service-connected disability under 38 C.F.R. § 3.310 (2010).  Based on his statement in June 2008, he appears to understand this concept and he specifically cited the applicable regulation.  Nevertheless, notice should be provided.  

Finally, in a May 2009 decision, the RO granted service connection for an acquired psychiatric disorder, diagnosed at the time as an anxiety disorder, with a 30 percent disability rating.  In a February 2010 statement, the Veteran indicated his belief that his disability rating should be higher than the 30 percent rating he currently receives.  The Board liberally construes this statement as a Notice of Disagreement with the rating assigned to his acquired psychiatric disorder. 

Moreover, the Veteran was not afforded a SOC addressing that issue.  As such, this claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA and 38 C.F.R. § 3.159 that notifies him of what evidence he must show to support a claim for service connection on a direct basis as well as a secondary condition to another service-connected disability.  38 C.F.R. § 3.310.

2.  Provide the Veteran with a SOC as to the issue of entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

3. Obtain the Veteran's treatment records from the VA Medical Center in Orlando, Florida, since February 2011.  If the Veteran has undergone any private treatment for his diabetes, ischemic heart disease or hypertension, since the most recent SSOC in May 2009, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.

4.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his hypertension and bilateral knee disorders.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should identify any and all knee disorders.  With respect to any identified knee disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service, or is otherwise etiologically related to service.  For purposes of this opinion, the examiner should presume that the Veteran injured his knees in service and received the appropriate conservative treatment.  

With respect to the Veteran's hypertensive vascular disorder, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service, or is otherwise etiologically related to service or, in the alternative, is attributable to either his diabetes mellitus or his ischemic heart disease.
 
For all opinions, the examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered. 

Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

5.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


